Title: Committee for Foreign Affairs to Franklin and John Jay, 11 July 1780
From: Committee for Foreign Affairs
To: Franklin, Benjamin,Jay, John


Sirs
Philadelphia 11 July 1780
Congress have appointed the Honorable Henry Laurens Esqr to solicit a loan of Money in the United provinces of the low Countries, in order to facilitate his Success the enclosed resolution, has been passed. We need say nothing to explain or urge it, except that it is thought a Mark of attention and confidence due to those powers named in it; that their interest, if the State of politics inclines them to exert it, will have a good effect, and that the want of Money makes this loan a very Capitol object to the United States. You will, we are sure, give Mr Laurens every assistance in your power, and solicit the countenance of the court where you reside to forward his Negociations. Till Mr Laurens shall arrive, Mr Adams is commissioned and empowered to undertake that business, and in case of his Disability, Mr Dana is in like Manner Commissioned and empowered. We are Sir, your mo. Hum. Servt
Signed James LovellWm. C. Houston
To the honorable Benja Franklin Esqr. & the honorable John Jay Esqr
